Title: To John Adams from Samuel Adams, 21 May 1798
From: Adams, Samuel
To: Adams, John



Sir
Newington. May th 21. AD: 1798

Or may it plese your Excellency, I imbrace this oppertunety to address your Excellency: it is from a kinsman tho a little remote I am the oldest son of Ebenezer Adams grand son to the Reverend Joseph Adams of Newington your Uncle decest; may these lines find your Excellency and family: in helth and happiness injoying the blessings that divine providence has bestowed upon you in placeing your Excellency at the great helm of affairs at this crittical juncture of times; my Uncles Joseph and Benjamin Adams are yet alive and in as good health as old age will admit of: my object in addressing your Excellency; is to inform your Excellency that my inclinations leads me to serve you and my countery in any office that is if agreeable to your mind: that will give me Bread: may it plese your Excellency if there should be any appointments & your Excellency should think of me I have no doubt but I can send on a letter of recommendation that will give your Excellency sattisfaction as to my qualifications: so I conclude with great respect and regard your most obediant humble servant

Saml. Adams